 366DECISIONSOF NATIONALLABOR RELATIONS BOARDZenith Radio Corporation,Zenith Sales Corporation,ZenithRadioDistributingCorporationandIndependent RadionicWorkers of America. Case13-CA-7623-1-2June 30, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn September 6, 1967, Trial Examiner Joseph I.Nachman issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and wasengagingin certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that it was unnecessary to decidewhether Respondent had engaged in certain unfairlaborpracticesallegedinthecomplaintandrecommended that such allegations be dismissed.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief,and the General Counsel and the Charging Partyfiledcross-exceptions and supporting briefs. TheGeneral Counsel and the Charging Party also filedreply briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record' in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner to the extent consistent herewith.The complaintallegesthat the Respondent twiceviolatedSection 8(a)(5) and (1) of the Act, byunilaterally placing into effect new job classificationsat a time when the Respondent and the Union hadagreed to arbitrate the predecessor classifications ofthe new jobs, and by refusing to furnish to theUnion certain information relative to the properclassificationof jobs within the bargaining unitrepresented by the Union. With respect to the lattercharge of failing to supply information, the TrialExaminer concluded that the Respondent had indeedbreached its bargaining obligation, and we are notpersuaded by Respondent's arguments taking issuewith this conclusion.As to the allegation ofunilaterally reclassifying jobs in violation of Section'Subsequent to the filing of exceptions and briefs,the General Counselmoved that a related arbitration award be made part of the record in thiscase.The Respondent did not oppose the motion.The motion is herebygranted.8(a)(5) and (1), the Trial Examiner concluded, afterreviewing all the relevant circumstances, that itwould "not effectuate the policies of the Act" tofind that Respondent had committed an unfair laborpracticeintheseinstances.He.thereforerecommended that this portion of the complaint bedismissed.We believe that the charge of unlawful unilateralaction should be resolved on the merits. While theTrialExaminer correctly thought that the disputebetween the parties would be put to rest, so far asthe propriety of the reclassifications themselves wereconcerned, by an arbitration proceeding which theparties had entered upon, it is apparent that theunderlying complaint, relating to the right of theRespondent unilaterally to create new jobs whilearbitrationwas pending, was not, and was notintended to be, resolved by the arbitrator in thatproceeding. The record shows that the complaintallegesan unfair labor practice based on theRespondent's unilateral action; that the parties havedeliberately refrained from submitting this basicquestion to arbitration; and that they have indicatedthat they believe the issue to be an appropriate onefordeterminationbytheBoard.Inthesecircumstances,we are of the opinion that thepurposes of the Act will be effectuated by decidingthe question.InMay 1965, the parties began bargaining for anew contract to replace the one scheduled to expireon June 30. While a union claim of inequity in theclassificationof 85 jobs had been considerablyreduced by June 29, there remained in dispute onthis date some 29 positions. Among these were jobs1202, 1207, and 1504. In order to reach a newcontract before expiration of the old one, the partiesagreed to process these 29 jobs under article 8 of thenew contract, which provided the mechanism for theestablishment or recognition of "new jobs" and theprocedure for resolving differences over the gradesand classifications assigned to such jobs.Article 8.1 defines a "new job" to include bothnewly created functions and jobs which haveundergone substantial changes in content. Article .8.2provides in part, as follows: "At any time followingthedateof this agreement the Company mayestablish a new job as defined above or the Unionmay give written notice to the Company that in itsopinion a new job has been established." Article 8.2goes on to provide that, "in either case," theCompany shall, within 30 days, assign to the newjob an appropriate labor grade and submit to theUnion a job description and substantiating data fortheCompany's evaluation of the job. The Unionthen has 30 days in which to question,inwriting,theappropriateness of the labor grade and theaccuracy of the job description. If it raises aquestion as to either, article 8.21 requires the partiesto confer, within 5 days, about settling the matter.If this conference should fail to result inagreement,either party may, within 10 days thereafter, refer the177 NLRB No. 30 ZENITH RADIO CORPORATION367matter to arbitration.Although the new contract was concluded on July1,1965, it apparently was notuntilFebruary 7,1966, that the Union attempted to seek revision ofany of the existing labor grades included in thecontract.On that date, the Union wrote toRespondent demanding, pursuant to Article 8 of thecontract, the upgrading of labor grades in allrepairman job classifications carrying grades 9, 12,13,14,and 15. The Union's complaint covered,among others, jobs 1202, 1207, and 1504,2 theclassifications here involved.Thereafter, on April 13,' the Union filed a writtenrequest for the most recent job descriptions andsubstantiating data evaluation sheets as to certainclassifications, including jobs 1202, 1207, and 1504.On April 28, Respondent furnished the requestedmaterial.After further correspondence and onemeeting, the Union wrote to Respondent on August22 that further study had confirmed its opinion thatallthe jobs originally put in question should beupgraded, and asked for a conference on the subject.At the conference, held on September 2, thediscussionwas confined to job 1202 which theparties had, in June, decided to focus on "as beingrepresentative of the total jobs that were involved inthe dispute."' The Union contended that job 1202shouldbe increased to labor grade 15. TheRespondent asked for time to study the matter. TheUnion agreed, but asked that the Respondent makeits position known by September 15. On September14,theRespondent sent the Union four jobdescriptions,withevaluationsheets,andanaccompanying letter stating that it "proposed" toreplace job 1202 with the four described jobs TheUnion thereupon filed arbitration demands with theAmerican Arbitration Association, under article 8 ofthe contract, regarding the repairman classificationsingrades 9, 12, 13, 14, and 15. The partiesthereaftermutually selected an arbitrator and ahearing was set for December 14 and 15.On October 7, however, the Respondent sent theUnion separate notifications of the establishment offour "new jobs," denominated 1218, 1219, 1312, and1313,allofwhichwere identical to the jobs"proposed" by the Respondent on September 14.The notification stated that the new jobs would takeeffect as of October 10. On October 14, counsel fortheUnion wrote to the Respondent stating,interalia,that the Respondent had violated the NationalLabor Relations Act by unilaterally reclassifying job1202; that the Union intended to file unfair laborpractice charges; and that the Union would proceedwith the arbitration of job 1202 only if the GeneralCounsel refused to issue a complaint. On November'InRespondent'sclassificationsystem,the last two digits of adesignation indicate the job number,and the first one or two digits, as thecase may be,refer to thelabor grade assignedto that job'This and other dates hereinafterrefer to 1966'The quoted testimonyofUnionRepresentative Franks,which notmentionedby the TrialExaminer,was uncontradicted1, the Respondent increased the labor grades on twoadditional repairman's jobs, job 1504 being raised tograde 17, and job 1207 to grade 14. Notice of theseactions,with job descriptions and substantiatingdata, was forwarded to the Union. As with the firstset of changes, the Union again protested the rightofRespondent unilaterally to reclassify jobs afterthe parties had agreed to submit the question of theappropriateness of the relevant labor grades toarbitration.The parties thereafter proceeded to arbitration ofcertainlimitedissues,specifically,theappropriateness of the labor grades in jobs 1218,1219, 1312, 1313, and 1407, the accuracy of the jobdescriptionspertainingthereto,and the propereffective dates of those jobs and of job 1704. Theparties withheld from arbitral decision the questionof the validity of the procedure by which the jobswere created.'That undecidedissueis beforeus, inthe followingform: did the Respondent violate Section 8(a)(5) bycreatingnew repairman jobs and grades after theparties had agreed to arbitrate the accuracy of theold classifications from which the new classificationswere developed? As a general rule, an employer isderelict in his bargaining obligation if he alters theestablished terms and conditions of employmentwithout first notifying the representative of hisemployees,and,upon request,discussingtheproposed change with that representative,ShorelineEnterprises of America, Inc.,117NLRB 1619;WashingtonSuburbanLines,114NLRB 808.However,wheretheprovisionsofacollective-bargainingcontractauthorizetheemployer to take such action without notificationand consultation, he does not violate Section 8(a)(5)by acting unilaterally.SeeBeaconPiece Dyeing andFinishing Co., Inc.,121NLRB 953, 956.In the instant case, while conceding that thecontract appears to empower Respondent to createnew jobs whenever it desires, the General Counseltakesthepositionthatanexerciseofsuchcontractual authority may not, as a matter of publicpolicy,be countenanced where, as in the presentsituation,the parties had agreed to submit thematters indispute to arbitration. General Counselcontends that allowing Respondent to first fix asubject of arbitration and then freely modify thestructure of the problem to be arbitrated is sodisruptive of orderly collective bargaining that itcannot be tolerated. The Union makes a similarcontention and, alternatively,argues, asa matter ofcontract interpretation, that the Respondent is notauthorized by article 8 to make such changes whenarbitration has been set.Normally, aside from any chargeof bargaining inbad faith, which is not anissuehere, an employer's'In an award issued on October 11, 1967, the arbitrator granted theUnion'sgrievance as to job 1218, upgrading it to labor grade 13, anddenied the Union'scontentions that the other jobs should be furtherupgraded 368DECISIONSOF NATIONALLABOR RELATIONS BOARDstatutory duty is simply to give notice to and, ifnecessary,discusswithaunionany proposedchanges in working conditions. A union may, if itwishes,waive its right to such prior notice andeither completely surrender the opportunity to haveany say about such changes or provide, as it didhere, fora post hocprocedure for expressing itsdisagreement.The fact is that the Union hereclearlydid accord the Respondent the right to"establishnew jobs at any time" withoutpreliminary consultation. The labor grades and jobdescriptions appropriate to such jobs could then bequestionedby the Union through a proceduralscheme terminating in arbitration.Manifestly, theUnion was uninterested in prior consultation as longas the problems which arose from the establishmentof new jobs could eventually be arbitrated. TheGeneralCounsel concedes this point, and hiscomplaint and argument go not to the Respondent'sfailure togive notice of or discussthe job changes,which,inthiscontext,wouldhavebeenameaningless procedure and diametrically opposed tothatcontemplated by the contract; he, rather,contests theRespondent's righttomake suchchanges at a certain time;i.e.,after the dispute overthe original classification has been set for arbitrationby agreement of the parties. The issue is, then, notwhetherRespondent was derelict in its Section8(a)(5) duty to inform and consult, but whether itwas forbidden by the Act to take the actions it didwhen it did.Inouropinion,theclearandunequivocallanguageofthecontractauthorizedtheRespondent's conduct. Article 8.2 provides that theRespondent may "at any time .. . establish a newjob."No exception is made for the pendency ofarbitration, and we perceive no policy considerationsimpelling us to infer that such an exception must berecognized. Since the basic questions-what are theduties of the subject employees and how muchshould they be paid will be investigated andanswered by the arbitrator to whom the parties havecommittedtheargument,Respondent's"establishment" of the new jobs is of little momentto the real arbitral decision to be made.' In thecircumstances described above, we conclude thatRespondent did not breach its statutory duty tobargain by its establishment of new jobs afteragreeing to arbitration.Furthermore, when we cast the facts in a lightdifferent from that presented to us by either of theparties, it would seem that the Respondent's actionsof October 7 and November 1 were nothing morethansimplecompliancewiththeroutineThe arbitrator'saward reveals on its face that the new jobclassifications created by the Respondent from the jobs (1202, 1207, and1504) which gave rise to the institution of the arbitral proceedings,in factbecame the subject matter of the arbitration and were fully considered andpassed upon by the arbitrator Thus, it is clear that Respondent's actionsdid not delay or frustrate the desired arbitration of the evaluation of workperformed by employees in these classificationsrequirements of article 8.We assume that since theUnion's earlier letter of February 7 stated that itwas written pursuant to article 8, it may properly bedeemed to be a claim by the Union, under article8.2,that"initsopinionanew job has beenestablished" in each job category described therein.While it would then have been the Respondent'sduty, pursuant to 8.2, to assign a labor grade and ajob description to the alleged "new jobs" within 30days,Respondent did not do so. However, it isevidentthattheUnionfullyacquiescedinRespondent's delay, and agreed insteadto engage intheextracontractualinformalconferencesandstudies on these matters which, the record shows,hadbecomeanestablishedfeatureoftherelationship between the parties.These preliminary negotiations continued untilSeptember, at which time the Union reaffirmed itsoriginalopinion as to the need for upgrading andfiled its demands to arbitrate,againspecificallypursuant to article 8. At this point, according to thescheme of article 8, the matters to be arbitratedwould be the labor grades and job descriptionswhich should have been issued by the Respondent,pursuanttoarticle8.2,byMarch 7. SinceRespondent, with the Union's acquiescence, had notpreviouslydone so, andsincethearbitrationformula in article 8 clearly contemplates that themattertobereferredtoarbitrationistheRespondent's evaluation,made after the Union hasraised the question, of the appropriate grade anddescription for a particular job, the matter wouldnot have been ripe for arbitration had Respondentnot issued its determinations. It thus seems apparentthatRespondent, proceeding in conformance withtheUnion's expressed understanding that article 8governed its claims, was not merely entitled, but wasin fact required, to take the final steps which wouldmake article 8 arbitration possible.And ifRespondent's actionsinsubmittingthese revisedclassificationswere,aswe have indicated, anecessary prelude to perfecting the Union's right tohave the arbitration under article 8 which it desired,it can hardly be contended that Respondent engagedin unlawful unilateral action within the meaning ofSection 8(a)(5).If the Respondent urges the preceding theory ofthe case at all, it is only inferentially. It would seem,however, that the legal context in which the factsbefore us arose compels the conclusion that theRespondent was both authorized and required toissue the disputed reclassifications. It thus appearsto be irrelevant that Respondent does not argue thatitsactions of October 7 and November 1 wereintended to perfect the case for arbitration. Since, asindicated in the foregoing analysis, we believe thattheRespondent was under a contractual duty tosubmit,at some time before arbitration began,documentsexpressingits appraisal of the jobs putinto question by the Union, it would seem that,whatever its intentions, Respondent cannot be held ZENITH RADIO CORPORATION369to have engaged in unlawful unilateral action by ^sodoing.We conclude, therefore that the Respondent'sconduct in this regard was not violative of Section8(a)(5).Paragraph 7 of the Trial Examiner'sConclusions of Law is accordingly amended to readas follows:7.By creating new job descriptions and laborgrades to replace jobs 1202, 1207, and 1504,Respondent did not violate Section 8(a)(5) and (1)of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified below, and orders that the Respondent,ZenithRadioCorporation,ZenithSalesCorporation,andZenithRadioDistributingCorporation, Chicago,Illinois, theirofficers,agents,successors,and assigns,shall take the action setforth in the Trial Examiner's Recommended Order,as so modified:It is hereby ordered that the complaint be, and ithereby is,dismissed insofar as it alleges conduct notherein specifically found to be unlawful.MEMBER BROWN,dissenting in part:Iagree that Respondent violated its bargainingobligation when it refused to furnish the Union withspecific relevant information concerning the properclassification of certain jobs.However, unlike mycolleagues,Iwould dismiss the complaint respectingthe establishment of new jobs.The parties' operative agreement fully deals withthe subject matter of their dispute, and the contractisreasonablysusceptibleofthedifferinginterpretations the parties urge in support of theirrespective positions.Whatis presented,therefore, isessentially a contract dispute.In these circumstancesIagreewith the Trial Examiner that the applicableportions of the complaint be dismissed without anadjudication of the contractissue."See my separate opinions inBoston EdisonCo,176NLRB No. 132,andCloverleaf DivisionofAdams Dairy Co.,147 NLRB1410, 1420-25.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPH I.NACHMAN, TrialExaminer:This complaint,'heard atChicago,Illinois,onMarch21 and 22, 1967,alleges thatZenithRadioCorporation,ZenithSalesCorporation, and ZenithRadio DistributingCorporation,togetherconstitutingasingle-intergratedbusinessenterprise(herein calledRadio, Sales,and Distributingrespectively,andcollectivelycalledRespondentorCompany), refusedto bargain with Independent RadionicWorkers of America,hereincalledtheUnion, therecognizedcollective-bargainingrepresentativeof theemployeesinvolved, by (1) unilaterallyplacinginto effectnew job classifications,after having previously agreed onarbitration as the means for resolving the placement ofsaid classifications;and (2)refusingto furnish the Unionwith information concerning the proper classification ofother jobs,all in violation of Section 8(a)(5) and (1) of theNational Labor Relations Act, as amended.Respondent,by answer,admitted certain allegations of the complaintbut denied the commission of any unfair labor practices.At thehearing,all parties were represented by counsel,and were afforded full opportunity to introduce relevantevidence, to examine and cross-examine witnesses, toargue orally on the record,and to submit briefs. Oralargument was waived. Briefs submitted by the respectivecounsel have been duly considered.Upon the entire record,including my observation of thewitnesses,Imake the following:FINDINGSOF FACT2The Unfair LaborPracticesAllegedA. BackgroundFor more than 15 years the Union has been recognizedby Respondent as the collective-bargaining representativeof the employees in the units here involved,and successivelabor contracts have been entered into between saidparties.InMay 1965, the parties began bargaining for anew contract to replace the then current contractscheduled to expire by its terms on June 30,1965. In thesenegotiations the parties bargained on the Union's claimthat there was inequity in the classification or placementof approximately 85 jobs, and on a substantial number oftheseagreement was reached.However, on the daypreceding the expiration of old contract,there remained29 jobs, including specifically jobs 1202, 1207, and 1504,on which agreement had not been reached.Because theparties were in accord on most issues,the Union,to bringabout a contract before July 1, 1965, proposed that itwould withdraw from the bargaining table its demandswith respect to the 29 jobs on which agreement had notbeen reached,ifRespondent would agree that the Union'scontentions with respect to the 29 jobs could be processedunder article 8 of the contract(hereaftermore fullydiscussed).Respondentagreed,andafterthefewremaining matters in issue were resolved, a contract wasexecuted effective for a period of 3 years from July 1,1965, and thereafter from year to year absent notice.'The contract of July 1, 1965, containsinter alia,thefollowing provisions:ARTICLE 8. New Job Classifications in Exhibit "A"8.1 It is recognized that from time to time there may beoccasion to establish new jobs.It is agreed that thedetermination of the duties to be included in any jobclassification is the sole prerogative of the Company,subject to the rights of the Union set forth below toquestion the appropriateness of the labor grade or'Issued January 30, 1967, on charges filed October 18, 1966, andamended December 13, 1966.'The complaint alleges and the answer admits facts which establish thatRespondent is engaged in commerce,and that the Union is a labororganization within the meaning of the Act.Ifind these facts to be aspleaded.Also, Respondent admits that the separate units at Radio, Sales,and Distributing,as alleged in the complaint, are appropriate.I so find.'There was also a provision for reopening under conditions not herementioned 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccuracy of the jobdescription.For the purpose of thisArticle 8, anew job shallbe considered to be:8.11A job in whichthe duties are entirelydifferentfrom those of any jobclassification included inExhibit "A"; or8.12 A job in which the duties performed under a jobclassification includedinExhibit "A" are changed tosuch a substantialdegree thatin relationto the levelsof skill and otherrequirementswhich characterize therespectivelabor grades included inExhibit "A" thejob may properly be placedin either a higher or alower labor grade; or8.13A job in which theduties consist of someformerly includedintwo or moreother jobclassifications included inExhibit "A" or8.14 A job in whichthe dutiesperformedunder a jobclassification includedin Exhibit "A" are changed toa sufficient extent to justify a new job descriptionthough the change in duties involves alevel of skilland otherrequirements comparabletoother jobclassifications in the same labor gradeinwhich thejob was classified prior to thechange induties.8.15 In combiningjobs, the Company will follow thepolicy of assigningduties within a job thatrequirereasonably related skills and skilllevels wherever thisis possible.8.2 At any time following the date of thisagreement theCompany mayestablish a new job asdefined above orthe Union may give written notice to the Company thatin its opiniona new job has been established.In eithercase the Companyagrees withinthirty (30) days afterestablishmentofanew jobtoassign it to anappropriate labor gradeand to notify the Union of theapplicablerate range, togetherwith a jobdescriptionand substantiatingdata on theevaluationfor the newjob. The Company and the Unionagree thatthe ZenithHourly JobEvaluation Plan, datedFebruary 6, 1963,shall be the accepted plan by which the evaluation of anew job by the Company shall bedetermined,in orderthat the assignmentof the new job to a labor gradeshall be appropriate and consistent with the evaluationand labor gradeof other jobs in Exhibit "A" of thisAgreementwhich havea comparablelevel of skill andother jobrequirements.It is agreedthat if within thirty(30) days from the date of such notification by theCompany the Union does not fileinwritingwith theCompany anyquestion concerning the appropriatenessof the laborgradeor theaccuracyof the jobdescription,such laborgrade and job description shallbe consideredto have been accepted.A jobdescription lists those duties that are essential toa joband are typical of its level of skill andresponsibility.It is the Company's intent that employeesbe assigned work consistentwith theirjob description,and it is contrary to the Company's intent that they begivenassignmentscompletelyforeign totheir jobdescription,especially when such assignmentsshould bemade to otheremployees who normally do such work.8.21Should the Unionwithinsuch thirty (30) dayperiod file in writing withthe Company any objectionto the laborgrade and/or the accuracy of the jobdescription,the Company and the Unionshall then,within five (5) scheduledwork days, confer withrespect to settlementof such objection.8.22 Shoulda different labor grade be agreed upon asa result of such conference, the new laborgrade shallbe effective as of the Monday following the date ofthe job established, provided, however, that the newlabor grade shall be effective no earlier than thirty(30) days prior to the date the Union filed in writingwith the Company the notice of objection.8.23 Should the Union and the Company fail to reachan agreement through such conference either or bothparties may,within ten(10) regularly scheduled workdays from the date of conclusion of such conference,refertoarbitrationthequestionoftheappropriatenessof the labor grade and/or theaccuracy of the job description,in accordance withthe provisions of Article 25 hereof.8.3 All cases which come under the terms of this articleare excluded from consideration under the terms ofArticle 24 "Grievance Procedure." It is understood andagreed, however, that where a new job is created bycombining two or more jobs,or parts of two or morejobs, and where such new job jeopardizes the senioritystanding of employees directly affected by establishmentof the new job, then establishment of such new job shallbe subject to the grievance procedure.8.4 In any case filed under the terms of this article andthen taken to arbitration, any question of retroactivityshall be limited to the provisionsof Article 25.8.5 If any claim under this Article 8 is referred toarbitration,the arbitrator's decision shall be governedby principles outlined as follows:8.51 The assignment of the job to a labor grade shallbe appropriate and consistent with the ranking intolabor grades of other jobs in Exhibit "A" of thiscontract.The labor grade selected shall be that one inwhich the jobs already ranked have levels of skill andother job requirements comparable to those inherentin the job in question.8.52 The combining of two or more jobs which havepreviously been in the same labor grade may, butwould not necessarily, mean that placing such job inthesame labor grade would be consideredappropriate.8.53A new job created by combining two or morejobs, or parts of two or more jobs, may be placed ina higher,a lower,or the same labor grade of anyformer job involved, with the level of skills requiredand other job requirements being the determiningfactors.8.6 If a departmental job audit discloses that either anemployee or a job is misclassified, the Company willnotify the Union promptly.ARTICLE 36. Term of Agreement.36.1 . . . It is understood and agreed that Article 8 ofthisagreement provides the procedure for resolvingquestions of changes in wage ratesof individual jobs,and that the negotiation of wage rates for individual yobclassifications is specifically excluded from reopeningnegotiations as outlined in this paragraph.36.5This agreementrepresentscomplete collyctivebargaining and full agreementby the parties in respectto rates ofpay, wages,hours of employment or otherconditionsof employment which shall prevail during theterm hereof.Any subjectmatter not mentioned herein ishereby specifically waivedand it is agreedthat neitherparty will presentany demands or claims notincludedW ZENITH RADIO CORPORATIONherein during the life of this agreement, unless it isagreed by both parties that changes in or amendmentsto this agreement are desirable. However, it is agreedthatdemands or claims may be presented fornegotiation in any instance involving the subject of thereduction of any of the following employee benefits ineffectas of the date of this contract Group Life,Sickness and Accident Insurance, Blue Cross Plan forHospitalCare,Group Surgical Fee Benefits andIn-Hospital Doctor Calls36.51Any past practice that is a deviation from thecontract, whether the inception of such practice wasprior to or after the effective date of this contract,shall not control and shall not be taken into accountin construing the contract. Only the provisions of thecontract shall control.B. The Current Facts1.Alleged unilateral action as to new jobsOn February 7,° the Union wrote Respondentrequestingtheupgradingofvarious repairman jobclassifications including those in labor grades 9, 12, and15,5 claiming that the higher skills were now required toperform those jobs than was the case when the jobclassificationswereoriginallywritten.TheUnion'sdemand closed with the statement: "We file this demandunder Article No. 8 and any and all paragraphs and/orsubparagraphs applicable to the demand." Covered by thisrequest were the jobs here involved, namely jobs 1202,1207, and 1504. Whether Respondent replied to this letter,the record does not disclose. In any event, on April 13,counsel for the Union wrote Respondent asking the latterto provide the Union with the most recent job descriptionsand substantiating data evaluation sheets as to certainspecified jobs, including specifically jobs 1202, 1207, and1504, as well as the job description and substantiatingdata covering the group leaders,' which information, theletterstated,wasnecessarytoenabletheUnionintelligently to fulfill its obligation under section 8 of thecontract.On April 28, Respondent furnished the Unionwith the requested material, to the extent here material.'Following this exchange of material, the parties met on atleast one occasion to discuss their problems, and severallettersbearing thereon were exchanged. Thereafter, theUnion wrote the Company, on August 22, that its studyof the materials submitted with Respondent's letter ofJuly 1, confirmed the Union's position that the jobs inquestion should be upgraded, and asked for a conferenceat the earliest possible date to discuss the subject. Suchmeeting was held on September 2.`This,and all dates hereafter mentioned are 1966,unless otherwisestated'In the job numbers herein referred to, the last two digits are the jobnumber,while the first digit in cases of a three digit number,and the firsttwo digits in case of a four digit number,refer to the labor grade`The letter also requested that Respondent permit Franks,a consultingengineeremployed bya management consultantfirm which the Union hadretained,to have access to the plants to make an on sight study of the jobsmentioned in the Union's letterThe Union concluded by stating thatFrank's on sight study, and his expert opinion thereafter,was necessary toenable the Union to determine whether the Company's conclusions withrespect to the jobs therein mentioned were proper,and whether a grievanceshould be filed pursuant to section 8 of the contract,in the event theparties reached an impassRespondent denied this request,as well as arenewal thereof in the Union's letter of May 9 However,in subsequentconferences between the parties, a form questionnaire was agreed on,371Discussion at the September 2, meeting was apparentlyconfined to job 1202, the Union taking the position thatjob should be increased to labor grade 15. Respondent,while not agreeing with the Union, asked for time to studythematter.TheUnion agreed, but asked that theCompany advise the Union of its position no later thanSeptember 15, and stated that if such proposals weresatisfactory itwould so notify the Company and thematterwouldbeconcluded;ifunsatisfactorytheconferenceswould be regarded as concluded, and the10-day contractual period for invoking arbitration wouldbegin to run as of the date the Union received such-response.'On September 14, the Company sent theUnion, "as per our agreement," four job descriptions withevaluation data sheets for each, and which it "proposed"to replace job 1202 - class A repairman 'The Union,considering the Company's response unsatisfactory, filedwithAmericanArbitrationAssociation,separatearbitration demands, as provided in the contract, withrespect to the repairman classifications in grades 9, 12, 13,14, and 15, but suggested that as all the claims arise underarticle8of the contract, there should be a singlearbitration to dispose of all issues. This suggestion wasapparentlyacceptedbyRespondent.TheAmericanArbitrationAssociationbynoticetotheparties,confirmed the selection by them of Professor Arnold R.Webber as Arbitrator, and advised the parties that thehearing thereon would be held December 14 and 15.On October 7, the Company sent the Union separatenotifications of the creation of four "new" jobs, with a jobdescription and evaluation data sheet for each such job,which the Union was requested to approve. The new jobswere designated as 1218, 1219, 1312, and 1313. Thenotification stated that, in the opinion of the Company,the new job descriptions would more accurately reflect theduties and responsibilities of the incumbents than the 1202description, and that the incumbents of that classificationwould be transferred to the new classifications, on a stepbasis, as of October 10. The parties stipulated that priorto the creation of the new jobs, there were 339 employeesin the repairman classification in job 1202; after the1218, 13 employees in job 1219, 152 employees in job1312, and 74 employees in job 1313. Thus, the new jobsresulted in about two-thirds of the employees involvedbeing raised from labor grade 12, to labor grade 13which Respondent agreed to process on a sampling basis,and submit thecompleted questionnaires to FranksThiswas done,and there is nocontention that this procedure did not give Franks the informationnecessary to enable him to provide the Union with an expert opinion'As to two jobs,not here involved, the requested material was notsupplied on the ground that said jobs had theretofore been withdrawn, inaccordance with the procedures fixed by article 8 of the contract'This is in accordance with the testimony of Union President Raetz,corroborated by Franks Browdy testified that no such statement wasmade I make no finding in that regard, and do not resolve the conflict,because in my view the testimony goes only to the question whether theUnion envoked arbitration prematurely This question,were it still an issuebetween the parties, should be determined, at least mitialy by theArbitrator,but as shownpost,the timeliness of the arbitration demand hasbeen waived'The use of the word "proposed"inRespondent's letter, is difficult tounderstandUnder the contract,aswell as in practice,whenever theCompany found it necessary to revise a job or create a new one, it actedunilaterally,merely advising the Union what it had done by sending it ajob description and evaluation data sheet The new or revisedjob wouldbecome effective on a date fixed by the Company If the Union objectedwithina stated period, the contract provided for settlement of thedifferences by a conference, or by arbitration 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 14, the Union wrote the Companyprotesting the appropriateness of the labor grade and theaccuracy of the job descriptions with respect to the 1218,1219, 1312, and 1313 jobs, as well as the Company'sunilateral action in reclassifying job 1202 at a time whentheUnion, in accordance with article 8 of the contract,had invoked arbitration proceedings which would includejob 1202. The letter concluded by stating that the Unionhad filed an unfair labor practice charge with the Board,based on the aforementioned action of the Company, andthattheUnionwould be willing to proceed witharbitration as to the 1202 job, only in the event theGeneralCounsel refused to issue a complaint on theUnion's unfair labor practice charge.On November 1, the Company notified the Union oftwo "Revised" jobs designated as 1407 and 1704, andsubmitted to it revised job descriptions and evaluationdata sheets. The notification stated that these revised jobdescriptionsmore accurately reflected the duties andresponsibilities of the incumbents in job 1207 and 1504,respectively, and that the incumbents of those jobs wouldbe transferred, on a step basis, to 1407 and 1704respectively, on November 7 The evidence does not showthenumber of employees involved in these jobs, butwhatever the number, all employees placed in the revisedjobs were raised two labor grades.Upon receipt of the Company's notices of November 1with respect to jobs 1207 and 1504, the Union protestedthe right of the Company to unilaterally change terms andconditionsofemployment after the issue of theappropriate labor grade had, pursuant to the contract,beensubmitted to arbitration. However as to these twojobs the Union stated its purpose not to contestRespondent's unilateralchange because therevision was inaccordwiththeUnion'soriginalrequestforreclassification, but expressed the opinion that the changeshould, in accordance with the contract, be retroactive toJanuary 8, and that if Respondent would so agree, allissueswith respect to jobs 1207 and 1504 could beeliminated from the arbitration proceeding then scheduledfor December 14At the time of the hearing herein (March 21 and 22,1967), thehearing inthe arbitration proceeding had notbeen held, apparently because of the Union's unwillingnessto proceedin viewof theissuanceof the complaint hereinby the General Counsel. On June 22, 1967, counsel for theUnion and Respondent filed with me a joint motion thatthere be made a part of the record herein said motion andtwo documents attached to and made a part thereof, andconsistingof (1) a preliminary opinion dated May 19,1967,byArbitrato:ArnoldRWebber, and (2) anagreement, dated June 20, 1967, between Respondent andtheUnion.'"The preliminary opinion of ArbitratorWebber, above referredto, indicatesthat a preliminaryhearingwas held before him on May 12, 1967, withrespect to job 1202; that Respondent argued that furtherprocessingof the arbitration proceeding should be held inabayance until the legalissuesbefore the Board, aspresentedherein,aredeterminedbecause issues ofcontract interpretation are common in both proceedings,and that proceeding at that time might result in a conflictbetween thedecisionof the arbitrator and that of theBoard;that the Union, on the other hand, urged thatarbitration proceed withoutawaitinga decision in theinstant proceeding because the Board might give weight tothe decision in the arbitration proceeding, but should aconflict between the two occur,questionsof preemption orreconciliation can be decided at that time. The arbitrator,for reasons statedinhisopinion,concluded that thepartiesshouldpromptly proceed to hearing for thepurposes of arbitration with respect to job 1202. Whethersuch arbitration hearing has yet been held, the record doesnot discloseThe agreement between Respondent and theUnion, attached to the joint motion, dated June 20, 1967,shows that Respondent and the Union have made thefollowing commitments regarding the proceedings nowpending before the Board and the arbitrator:1.The appropriateness of the labor grade and/or theaccuracy of the job descriptionsare in issuebefore thearbitrator only with respect to jobs 1218, 1219, 1312, and1313 (created by Respondent to replace job 1202), and job1407 (created by Respondent to replace job 1207).2.The only otherissuebefore the arbitrator is theproper effective date, under the contract between theparties,of the jobs referred to in the proceedingparagraph, and job 1704 (created by Respondent toreplace job 1504).3.Neither party shall raise before the arbitrator anyproceduralobjectionincluding,butnot limited toobjections to the manner of creation of said jobs or themanner in which said jobs were brought to arbitration.4.That theissues sosubmitted for arbitration cover allissuesintheUnion's demand for arbitration, datedSeptember 20, 1966, and that no other part of saiddemand shall thereafter be arbitrable.5.The Union withdraws that portion of the demand forarbitration which relates to jobs in labor grade 9, and willwithin 30 days from June 20, 1967, institute at step 3 ofthe grievance procedure provided for in the contract, anygrievance it may have regarding the creation of jobs 925,926, or 927, and that its failure to institute such grievancewithin the 30 day period shall constitute a waiver of itsright to further process any grievance relating to theaforesaid three jobs."2.Alleged failure to furnish informationAmong the 29 jobs concerning which the parties hadnot reached agreement when the 1965 contract wasconcluded, and which they agreed might be processedunder article 8 of the contract, were jobs 715-05, 1305,and 815. Following execution of the contract, the UnionrequestedtheCompany to study each of theaforementioned jobs in accordance with article 8 of thecontract, with the view of obtaining a higher labor gradewhich, the Union urged, was called for by reason of thework performed by the employees involved. The facts withrespect to these jobs are now set forth, jobs 715-05 and1305beingdiscussed together because the facts areidentical.a. Jobs 715-05 and 1305Early in 1966, the Union formally requested a study ofthese fobs." Respondent agreed, and shortly thereafternotified the Union that the employees in these jobs wereworkingwithin the framework of the respective job'"By letter dated June 22, 1967, the General Counsel advised me that hehad been served with the aforesaid motion and documents attached thereto,and that while he could not join in said motion,he had no objection to theaforesaid material being made part of the record Accordingly,Igrant thejoint motion which, together with the attachments therein referred to, andtheGeneral Counsel's letter of June 22, 1967, 1 now make a part of therecord herein"Whether any such grievance was filed by the Union within the 30 dayperiod, is not disclosed by this record"These requests were dated March 21, with respect to job 715-05, and ZENITH RADIO CORPORATIONdescriptions and that there was no justification for aclassificationchange.Thereafteranumber of jobconferences were held at which the Company agreed to,and did give positions urged by the Union further studyBy letter dated September 7, the Company reaffirmed itsposition that there had been no sufficient change in theduties and responsibilities to warrant reclassification." OnSeptember 9, the Union filed with the AmericanArbitrationAssociation,itsseparatedemands forarbitration." By letter dated September 12, the AmericanArbitrationAssociation acknowledged the demand andadvised the parties of its procedures.On September 22, the Union wrote the Company thatithad filed the arbitration demand when it did to preserveits rights timewise, and that to properly evaluate the issuesand determine whether to press the arbitration, theCompany was asked to furnish as to each job:Copies of the data compiled during the course of theinvestigationwhich comprised the review of this job,and which caused the Company to determine that therehadbeenno substantialchange in the duties,responsibilitiesor content thereof, including but notlimitedto,therecordsofdiscussionwiththe[employees] and their supervisors, and the notes of theanalystReplying to this request on September 27, Respondenttook the position that when it furnished the Union withthe applicable job description and evaluation data sheet, itcomplied with its obligation to furnish information. OnOctober 4, the Union wrote Respondent that it sought notonly the job description and evaluation data sheets, but allwrittendatawhich would include thewrittenreportsmemoranda, etc., of the analyst's concerning theirdiscussionsofthejobwiththeincumbentsandsupervisors, as well as thewrittenreports, notes, etc., ofthe analyst's observations of the job, as well as all otherrelevantwrittenmaterial, and asked that in the event suchmaterialdidnot exist,Respondent should so advise.Replying on October 7, to the last mentioned request ofthe union, Respondent stated:..The Company declines to release any internal orinter-departmental correspondence and reports whichmay have been prepared by subordinates regarding theclassification[s] in question, .. .b. Job 815 Coil Quality TechnicianThe Union's request for a study of this job pursuant toarticle 8 of the contract, was made on February 24. Aftermaking the requested study, the Company, on March 21,wrote the Union that the employees involved wereworking in accordance with their job description, and thatitfound no justification for any change in labor grade.Over the next several months there were a number ofconferencesatwhichtheUnion supplied certaininformation and the parties discussed their respectivecontentionsAt one of the final meetings, the CompanyApril 5, with respect to job 1305 Eachletter stated that the request wasmade pursuantto article 8 of the contract"The Companyat this time revised the job descriptionof job 715-05 toincludetheelements of dismounting and certain material handlingfunctions,not theretoforementionedin the jobdescription,but concludedthat thischange was not sufficiently substantial to require reclassification"The separatedemands statedthat the Union, "referredto arbitrationthe question of the appropriatenessof the laborgrade and/or the accuracyof the jobdescription[of the specificfob] in accordance with the provisionsof Article 8 and 25 of the Agreement "373agreed to give consideration to raising the point value ofcertain elements of the job, and advise the Union when adecisionwas reachedBy letter of September 13,Respondent notified the Union of its final position thatwhile the point value of certain elements of the job hasbeen raised, this did not result in a sufficient change towarrant an increase in labor grade. On September 21, theUnion sent its demand for arbitration to AmericanArbitration Association, and the latter on September 22,notified the parties of its procedures."On October 5, the Union wrote Respondent that itsarbitration demand was filed to preserve its rights, andthat to enable the Union to determine whether arbitrationshould be pursued,we request that you provide us with thesubstantiating data which comprised your investigationof this job and caused the Company to conclude that itdid not warrant an increased grade level consideration.The data should include, but is not limited to, theelements of Company Job No. 815 with job numbers814 and 1013 and answers to questions posed toemployees and supervisors.The Company replied that in previous correspondenceand discussion, it had given the Union Respondent'sreasons for not upgrading the job, and that.you have in your possession the 815 evaluation datasheet which was revised after additional investigation ofthe job. You also have "spread" sheets which wereprepared by the Company comparing the evaluationdata for Jobs 814, 815, 1010 and 1013 All this materialwas discussed in detail in our conferences on this job.In the meanwhile, the arbitration hearing on this jobwas scheduled for January 3, 1967. On December 16,Union counsel wrote the Company that he had beeninformed by personnel in the Board's Regional Office thatRespondent had stated that it did not have any of theinformation requested in the Union's letter of October 5The letter concluded-accordingly, theUnion has reevaluated theinformation in its possession with reference to Job No.815 and reaffirms its belief that the matter meritsarbitration.Therefore, the Union will be prepared toproceed with the arbitration scheduled for the 3rd ofJanuary.At the arbitration hearing on January 3, it developedthat job analyst Kusmider, who in the course of his dutieshad observed performance of this job and interviewed thejob incumbents and their supervisors, had in his possessionnotes that he made while performing his aforesaid dutiesThe notes were delivered to the arbitrator, and apparentlya copy was given to the Union's counsel." Kusmidertestifiedthataday or two after completing hisinvestigation, he reported the results of his investigationorally to his superior," that he had his notes before himwhen he made that report; that his superior was aware ofthat fact; and that he then kept the notes in his personalfile.1eKusmider also testified that after his oral report to"The Union's arbitration demand stated that itrefers to arbitration the question of the appropriateness of the laborgrade and/or the accuracy of the job description of Job No 815"A copy of said notes,identified as General Counsel's Exhibit 4 wasreceived in evidence in this proceeding"Jerad Browdy,supervisor of wage and salary administration"Some evidence was taken on the question whether Browdy was awareof the existance of Kusmider'snoteswhen Respondent received theUnion's demand of October 5 Browdy testified that while it is notrequired,he prefers that his analyst make notes on investigations,rather 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrowdy, he made a written report on job 815, but whenthis was done, the record does not disclose. At the time ofthe hearing before me,the arbitrator'sdecision on this jobhad not issued."C Contentions and Concluding FindingsAlthough conceding that Respondent had the rightunder article 8 of the contract, to unilaterally create newjobs, subject only to the Union's right to grieve withrespect thereto if it so elected, which grievance, if filed,would be resolved by final arbitration, it is the position ofthe General Counsel and the Union that once arbitrationwas envoked with respect to a particular job, theCompany's rights under article 8, with respect to that job,are exhausted. From this premise it is argued that theUnion having envoked arbitration with respect to jobs1202, 1207, and1504,Respondent's subsequent action inreplacing those jobs with new jobs,20 constituted unilateralaction proscribed by Section 8(a)(5). The General Counseland the Union further argue that by failing and refusingto furnish the Union with relevant information in itspossession, which was necessary or at least helpful to theUnion in deciding whether to proceed further witharbitration as to jobs 715-05, 815, and 1305, Respondentviolateditsbargainingobligation.As to the firstmentioned aspect of the case, Respondent argues, relyingon the strict language of the contract,that the agreementvestsin itthe absolute right to create new jobs unilaterallyat any time it sees fit, and that it has done nothing toindicate an agreement on its part that its right to createnew jobs is in any way limited by the Union's right toinvoke arbitration.On the alleged failure to furnishinformation aspect of the case, Respondent argues (1) thatas article 8.2 of the contract only requires the Companyto provide the Union with a job description and evaluationdata sheet(information which it supplied with respect toeach job), the Union waived its right to any furtherinformation;and (2) that in any event, at some time andthan rely on memory,and that frequently the analyst will give him awritten report on the results of the investigation In view of the positionRespondent took on the other two jobs,namely, that no intra officematerial would be produced,and Browdy's admissions that the Companyhad in its files a memorandum dated August 4, from analyst Klouthisregarding his findings with respectto job 715-05, and a memorandumdated August 4, from analyst Francis regarding his findings with respect tojob 1305, 1 find it unnecessary to make any finding as to whether Browdywas aware of the existance of Kusmider's notes and whether Respondent'sfailure to produce them prior to the arbitration hearing was deliberate orinadvertent"Attached to the brief submitted by counsel for the Union,was a copyof the arbitrator'sopinion and award,dated April 8, 1967, which awardsthat with respect to Job 815,(1) there has been no change of a substantialdegree with respect to the factors of physical demand and job hazard, (2)no reevaluation of the factor responsibility for the work of others, isrequired,and (3)there have been duty changes of a substantial degree withrespect to evaluation of factors experience,dexterity,sensory effort, andresponsibility for material or product, which may or may not require anupward reevaluationThe award directs the parties to negotiate and agreeon proper current evaluations of the factors mentioned, and if that is notpossible, the issues with respect thereto should be returned to the arbitratorfor further hearing and decisionWhether a further hearing of the kindcontemplated by the arbitrator has been held,isnot disclosed by therecordFollowing receipt of the briefs filed by the parties,Respondent filed withme a motion to strike the Union'sbrief because of alleged misstatements,and the attachment of the arbitrators award which, it asserts, is not a partof the record before me I regard the so called Motion as replybrief, not provided for by the Board's rulesIn any event,Ido not regardthe arbitrator's award as evidence before me,but merely as a citation ofauthority which the Union, correctly or incorrectly believes to be pertinentto the issuesAccordingly, I deny said motionin some form, it supplied the Union with all informationthe latter sought, and which Respondent had, relating tothe jobs involved. I proceed now to a consideration ofthese contentions.1.The issues with respect to the new jobsA decision on the merits on this aspect of the case, ofcourse, requires an interpretation of article 8 of thecontract.While the Board has the authority to interpretcollective-bargaining agreements to determine whether anunfair labor practice was committed (SeeN.L.R.Bv.C& C Plywood Corp.,385U.S. 421), it has for manyyears, as a matter of policy, held that where the partieshaveby their contract established grievance andarbitrationmachinery to resolve disputes concerning itsinterpretation and administration,which the parties do notutilize,but instead file charges with the Board, and theconduct with which the employer is charged is not a partof a conscious campaign designed to undermine theauthority and prestige of the Union, or to evade theemployer's bargaining obligation, the policies of the Actto encouragefreecollectivebargainingwould best beserved by leaving the parties to pursue the contractuallyestablished procedure for the resolution of disputesarisingfrom the interpretation or administration of their contract,and withholddecisionas to whether the employer'sconduct constitutes an unfair labor practice.21Iam persuaded for reasons hereafter stated, thatCrown Zellerback, supra,and the cases above cited,control here, and that this aspect of the complaint shouldbe dismissed without deciding whether, as the GeneralCounsel and the Union contend, an unfair labor practicewas committed when Respondent, after arbitration hadbeen invoked with respect to jobs 1202, 1207, and 1504,created new jobs to replace those which had been madethe subject of arbitration. The following considerations, in"Jobs 1218, 1219, 1312, and 1313 were created to replace job 1202, andjobs 1407 and 1704 were created to replace jobs 1207 and 1504,respectively"SeeConsolidated Aircraft Corporation,47 NLRB 694, 706, enfd 141F 2d 785 (C A9),Crown Zellerback Corporation,95 NLRB 753,UnitedTelephone Company,112NLRB 779, 781,National Dairy Products,126NLRB 434, 435,MontgomeryWard & Co,137NLRB 418, 432 InCrownZellerback,supra,the Board,after pointing out that the parties inthat case had a contractually established procedure for disposition ofdisputes as to proper interpretation of the contract,which the Union failedto utilize but instead invoked the process of the Board, and that theemployer's conduct was not part of a campaign to undermine the prestigeof the Union,or to evade the employee'sbargaining obligation, said (at754)In view of this background of a peaceful and what appears to be awholly salutary employer-employee relationship,we are reluctant toissuearemedialcollective-bargainingorderasaresultof theRespondent's isolated unilateral action Particularly is this so since theparties have failed to utilize the contractual procedures established forbargaining concerning the interpretation and administration of theircontract,and where there is apparently no serious obstacle to anamicable settlement of the issue through bargaining within theframework provided in that contract Indeed,the Board has frequentlystated that the stability of labor relations which the statute seeks toaccomplish through the encouragement of the collective bargainingprocess ultimately depends upon the channelizationof the collectivebargaining relationship within the procedures of a collective bargainingagreementBy encouraging the utilization of such procedures in thiscase,we believe that statutory policy will best be effectuatedAffirmative Board action would on the other hand put he Board in theposition of policing collective bargaining agreements,a role we areunwilling to assume Accordingly, we shall dismiss the complaintwithoutdeterminingwhether the Respondent's conduct would, under othercircumstances, warrant the issuance of a remedial order ZENITH RADIO CORPORATIONmy view, dictate this conclusion:1.The dispute here is clearly one involvinginterpretation of article 8 of the contract, and that articleprovides thatmachinery for resolving such disputes,namely the arbitration process, which the Union invoked.2.The Company and the Union have a history of longand harmoneous relations.3.There is no evidence of union animus on the part ofRespondent, or that its conduct was part of a campaigndesigned to evade its bargaining obligation, or toundermine the authority and prestige of the Union as therepresentative of the employees.4.Although Respondent claimed that the Union hadimproperly invoked arbitration, and reserved the right toso argue in the arbitration proceeding, it did not refuse toparticipate therein. On the contrary, it was the Union thatrefused to so proceed unless the General Counsel declinedto issue a complaint on the instant charge. In any event,in view of the stipulation filed with me after the close ofthe hearing(supra),it is clear that the parties have or willproceedwiththearbitrationtotheconclusioncontemplatedbytheircontractuallyestablishedprocedure. 225.Assuming that a violation of Section 8(a)(5) of theAct were to be found, the only meaningful remedy, underthe circumstances here, would be to require Respondent todisestablish the new jobs and restore those which theyreplaced.23 This would result in reduced labor grades to asubstantial number of employees, and is hardly the kindof an event which can be expected to stabilize laborrelations and encourage private collective bargaining-the principle objective of the Act.For the reasons stated, I find and conclude that itwould not effectuate the policies of the Act to hold, thaton this aspect of the case, Respondent refused to bargainwith the Union within the meaning of Section 8(a)(5) ofthe Act. Accordingly, I recommend that the complaint tothe extent that it alleges that Respondent violated Section8(a)(5) by unilaterally creating new jobs, be dismissed.2.Refusal to furnish informationThe law is well settled that Section 8(a)(5) and 8(d) ofthe Act impose on an employer the obligation to supply abargaining representative,upon request, with informationwhich is relevant and reasonably necessary to theintelligentdischarge of the latter'sfunctions as suchrepresentative.N.L.R.B.v.TruittMfg. Co.,351U.S."Danner Press,Inc,153 NLRB1092,C & C Plywood Corporation,148 NLRB 414, andHuttig Sash and DoorCompany, Incorporated,154NLRB 811, 1 find distinguishable on the facts InDanner Press,supra,although the Union invoked the contractually agreed-upon arbitrationprocedure,the employer frustrated such efforts and refused to proceed inaccordance therewith. In C &C Plywood,supra,the contract between theparties did not contain provisions for the settlement of disputes,hence nosettlement thereof was possible,except through litigation In HuttigSashand Door, supra,although the contract contained grievance and arbitrationprovisions,such provisions were not envoked by either party,and becauseof the nature of the violation the Board apparently concluded that thepolicies ofthe Act wouldbest be effectuated by interpreting the contractann decidingwhethera violation of Sec. 8(a)(5) had occurred, and if so, toprovide a remedy therefor.Here,as I have found, the parties have agreedto proceed with arbitration and to be bound by the results thereof.In thatposture,in the circumstances of this case,as I have concluded, it wouldnot effectuate the policiesof the Actfor the Board to intervene"Certainly an order which merely directed Responent to bargain withtheUnion relative to those jobs,assuming such an order legallypermissible under the facts of this case,would have little, if any practical,effect,in resolving the dispute.375149;N.L.R.B. v. Acme Industrial Co.,385 U.S. 432, 436,and the cases there cited.With respect to the three jobs involved in this aspect ofthe case, 24 the Union had asked Respondent to reviewthose jobs with a view to increase the labor grade. In thecourse of Respondent's investigation, an analyst spokewith some job incumbents and their supervisors, andpersonally observed employees involved perform theirduties,making notes as to what they saw and heard thatthey regarded as relevant. The information so gatheredwas reported by the analyst, to Jerad Browdy,Respondent'ssupervisorofwageandsalaryadministration. In the instant case the reports dealing withjobs 715-05 and 1305, were in writing and are preserved aspart of the Company's files. While the report as to job815 was oral, the notes which the analysts are encouragedtomake, he preserved in his personal file. Browdy, uponreceipt of information given him by an analyst, and afterthe requisite conferences within his organization and thepreparation of a job description and substantiating datasheet, signs those documents and transmits them to theUnion for the latter's post audit, as provided in article 8of the contract. After Browdy advised the Union that thethree jobs in question had been studied, and that no basisexisted for increasing the labor grade, the Union filed itsseparate requests for arbitration with respect to the properlabor grade of these jobs. At the same time it wroteRespondent, that the request for arbitration was filed atthat time to comply with the time limitations of thecontractual arbitration provisions, and that to enable theUnion to evaluate the issues and determine whether toproceed with arbitration, it asked to be supplied with thedata compiled by Respondent in the course of itsinvestigation,and which caused it to conclude that achange in labor grade was not warranted, includingspecifically, records of discussions with employees andtheirsupervisorsand notes of the analysts. ThatRespondent preserved at least some material of thisnature is not only admitted, but is made clear by its finalreply to the Union's request, declining to furnish same.The only issue, therefore, is whether, under thecircumstances of the case, such refusal was justified.In support of its position Respondent urges (1) theinformationwhich the Union requested, and whichRespondent failed to furnish, is not relevant to theissues; 25(2) that in the bargaining negotiations leading to thecurrent contract, theUnion waived its right to theinformationitrequested;`(3)thatRespondent's"Jobs 715-05,815, and 1305"The alleged irrelevance is that there is no dispute between the parties asto the actual work performed by the job incumbants involvedthe disputebeing the proper labor grade to be assigned to employees performing thatworkthe documents requested by the Union would be of no value to it indeciding whether to proceed with the arbitration"Respondent argues that during the negotiationstheUnionproposedthat article 8.2 be worded so as to requiretheCompany,when itestablisheda new job,to furnish the Union,inaddition to a jobdescription,'full informationand substantiating data sheets on theevaluations for the new job" but that the contract as executed calls onlyfor a job description"and substantiating data on the evaluation for thenew job."Respondent points also to article24 of thecontract,whichapplies to grievances generally,as distinguished from article 8 whichapplies only to grievances concerning labor grade and job descriptions, thatarticle24.6 provides that"The Companyand the Union will makeavailable to each otherall pertinentknow informationwith respect to agrievance." (Emphasis supplied.)Based on the difference in the languageuse in article 8,from that used inarticle 24,it is urged,that the Unionwaived any right it may otherwise have had to the information hereinvolvedThere is no evidence to indicate the reasonsfor thechange in 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDobligation to furnish information under article 8.2 of thecontract arose only with respect to a "new job" and thatneither job 815 or 1305 involved "new jobs";27 and (4) thatby the job descriptions and substantiating data sheets, byoral statements duringmeetings,and by permitting unionrepresentative to observe the job incumbents and conducton the job interviews, the Union obtained all theinformation it sought, and that there is no obligation onan employer to furnish information in the exact formrequested by a union. Treating with these contentions inthe order stated, I find them to be without merit.As the Court of Appeals for the Second Circuit statedinFafnir Bearing Company v. N.L.R.B.,362 F.2d 716,721, and which was quoted with approval inN.L.R B v.AcmeIndustrialCo., supra,in the arbitral process neitherparty should be required "to play a game of blind manbluff." Full information should be available to either partyso that it may be determined whether to invoke thearbitralprocess,or if theretofore invoked whether toproceed further with it. For if all claims as which agrievance is invoked had to processed through arbitrationwithout an opportunity to fully and intelligently evaluatethe merits of the claim, not only would the parties be putto the expense and effort of prosecuting and defendingunmeritiousclaims,but the system would becomeoverburdened.N.L.R.B v. AcmeIndustrialCo., supraWhether the notes of the analysts and other memorandarequested by the Union in this case would ultimatelyprove valuable to the Union, is beside the point. Thematerial certainly related to the basis for Respondent'sconclusion that the facts did not justify upgrading of thejobs involved, and is, therefore, relevant to the issue posedto the arbitrator. This is sufficient, absent a showing ofjustification, to impose on Respondent the duty to supplythe information requested by the Union.Standard OilCompany of California,WesternOperations, Inc.,166NLRB No. 45. In this connection it is relevant to notethat Browdy admitted the analyst's report is relevant tohis determination as to the proper classification of a job,and that he relies on it, atleast inpart, for that purpose.And Witness Franks, a consulting engineer whose firmhad been retained by the Union to advise it with respecttothe job classifications, andwhose education andexperience in that field certainly qualify him as an expert,testified that the notes of the analysts would have beenhelpful to him inadvisingtheUnion whether it shouldproceed to arbitration on these jobs, because theycontained diagrams and were made on the spot while thepeople involved were performing their work.Nor am I able to agree with Respondent's contentionthat the contract provisions demonstrate that the Unionwaived its right to the information it sought. It is truearticle 24, which relates to grievances generally, and whichisadmittedly not applicable here, provided thatin casesarisingunder that article the parties will make available toeach other"allpertinentknown information,"whilearticle 8 only requires notice of a new job and its raterange, together with a job description and substantiatingdata sheet. It is also true that at some point (the exacttime not being shown by the record), the Union hadproposed language for article 8.2 of the contract whichwould have required the Company to supply "fullinformation," but Section 8.2 as finally agreed on, onlyrequires the Company to produce the material abovelanguage, at what point in the negotiations or under what circumstances itwas made, or just what the parties had in mind"Respondent concedes in itsbrief that job 715-05 wasa "new job"within the meaning of article 8indicatedThe recordis silentas to what discussion therewas between the parties relating to those differences, orwhat the parties had in mind. There is, therefore, noshowing that the Union's right to information which maybe of assistance to it in deciding whether arbitration underarticle 8 of the contract should be invoked, or having beeninvoked should be further processed, was "fully discussedor conciously explored" by the parties, or that the Union"conciously yielded and unmistabably waived itsinterestin the matter."ProctorManufacturing Corporation,131NLRB 1166, 1169. See alsoN.L R.B. v PerkinsMachineCompany,326F.2d488 (C.A.1);PressCompany, Incorporated,121NLRB 976, and the casesthere cited.Accordingly, I find and conclude that theUnion did not contractually waive its right to theinformation here sought.The contention that the Union improperly invokedarbitrationwith respect to jobs 815 and 1305, becausethey were not "new jobs" subject to the provisions ofarticle 8 of the contract, raises a question of contractinterpretation which should be resolved, at least initiallyby the arbitrator.As shownsupra,footnote 19, thearbitrator took jurisdiction of the dispute with respect tojob 815, and made an award.28Finally,Imustand do reject the contention thatRespondenthas, inone form or another, fully compliedwith the Union's request for information I agree with theproposition that an employer is not required to furnishinformation in the precise form requested by a union, butin theinstantcase, I find and conclude that Respondentfailedtofurnishinany form, some informationlegitimately requested by the Union.39 The fact thatRespondent permitted representatives of the Union toobserve the work of the incumbents, and conduct on thejob interviews, did not necessarily give the Union the sameinformation that would be available to it if it had thebenefit of the notes of Respondent's analysts and theviews expressed in memoranda as to the reasons forRespondent's conclusion that the jobs in question wereproperly evaluated.With this information in hand theUnion could better determine whether to proceed with thearbitration it had theretofore invoked. The fact that nodispute between the parties as to the duties actuallyperformed by the employees involved is shown to existdoes not negate the fact that the notes of its analysts andothermemorandums requested by the Union, and whichRespondent admittedly refused to furnish, would be ofassistance to the Union in determiningwhether to proceedwith the arbitration as to the jobs involved, for theinferences to be drawn from admitted facts are often asimportant as the facts themselves.Accordingly, and for the reasons stated, I find andconclude that by failing to comply with the Union'srequest for data, as above set forth, Respondent refused tobargain with the Union in violation of Section 8(a)(5) ofthe Act.CONCLUSIONS OF LAW1.Respondentisanemployer within the meaning ofSection 2(2) of the Act, and is engaged in commerce"The award does not deal with this issue I must assume, therefore, thatRespondent waived the point, or that the arbitrator impliedly found it tobe without merit"Respondent's contention that its obligation to furnish information islimited to the job description and the substantiating data sheet,has beenconsidered and disposed ofsupra ZENITH RADIO CORPORATION377within the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.All hourly rated factory employees employed byZenithRadio Corporation, Zenith Sales Corporation,respectively, and all hourly rated employees of the servicedepartment and warehouse of Zenith Radio DistributingCorporation, excluding, in each instance, all office andclerical employees, electricians, operatingengineers,officejanitors, toolroom and model shop employees, guards andsupervisors as defined in the Act, constitute separate unitsappropriate for the purpose of collective bargaining withinthe meaning of Section 9(a) of the Act.4Since 1952, and at all times thereafter, the Unionhasbeen,andisnow,thecollective-bargainingrepresentativeoftheemployees in each of theaforementionedseparateunits,forthepurposeofcollective bargaining within the meaning of Section 9(a) ofthe Act5By failing and refusing to furnish the Union withcertain information requested by the latter, as set forth insectionB, 2, a and b hereof, Respondent refused tobargain collectively with the Union, and interfered with,restrained, and coerced its employees in the exercise ofrights guaranteed them by Section 7 of the Act, andthereby engagedinand is engaginginunfair laborpractices, proscribed by Section 8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.7.The policies of the Act would best be effectuated bywithholdingdeterminationon the question whetherRespondent's action in unilaterally creating new jobs toreplace jobs 1202, 1207, and 1504, was an unfair laborpractice proscribed by Section 8(a)(5) and (1) of the Act,and dismissing the allegations of the complaint in thatregardTHE REMEDYHaving found that Respondent violated Section 8(a)(5)and (1) of the Act, it will be required to cease and desisttherefrom, or from any like or related conduct, and totake affirmative action designed and found necessary toeffectuate the policies of the Act.Having found that Respondent violated Section 8(a)(5)of the Act by refusing to furnish the Union with certaininformationrequestedby the latter, to aid it indetermining whether or not it should proceed further withapending arbitration proceeding involving jobs 715-05,815, and 1305, I shall recommend that Respondent beordered, upon request, to supply such information to theUnion, to the extent that it has not heretofore done So. 3"RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw and the entire record in the case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended,itisrecommended that the National LaborRelations Board order that Zenith Radio Corporation,Zenith Sales Corporation, and Zenith Radio DistributingCorporation, their officers, agents, successors, and assigns,shall:The Union having been furnished with the notes made by analystKusmider relating to job 815,Respondent will not be required to furnishthat material again1.Cease and desist from:(a)Refusing to bargain collectively with IndependentRadionicWorkers of America, by refusing, upon request,to furnish information relating to jobs which are, or maybe, the subject of an arbitration proceeding, where theinformation so requested is of a nature that it might beuseful to said labor organizationin determiningwhetheror not it should institute an arbitration proceeding orproceed further therewith.(b) In any like or related manner interfering with theefforts of said labororganizationto bargain collectivelyon behalf of the employees in theunitsherein foundappropriate2.Take the following affirmative action designed andfound necessary to effectuate the policies of the aforesaidAct(a)Bargaincollectivelywiththeaforesaid labororganization by furnishing it, upon request, with thematerial requested by the latter with respect to jobs715-05, 815, and 1305, to the extent that such informationwas not heretofore supplied(b)Post at their plants in Chicago, Illinois, copies ofthe attached notice marked "Appendix."" Copies of saidnotice, on forms furnished by the Regional Director ofRegion 13 (Chicago,Illinois),after being duly signed byauthorized representatives, shall be posted immediatelyupon receipt thereof, and shall be so maintained for aperiod of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken toinsurethat said notices are not altered, defaced, orcovered by any other material.(c)Notify the aforesaid Regional Director,inwriting,within 20 days from the date of thisDecision,what stepsthey have taken to comply herewith 32"In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order ""In the event that this Recommended order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National LaborRelations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT refuse to bargain collectively withIndependentRadionicWorkersofAmerica,byrefusing,afterrequestby said Union, to furnishinformationrelatingto jobs which are the subject of anarbitrationproceeding,where the information sorequested is of anaturethat it might be useful to saidUnion in deciding whether or not toinstituteor proceedfurther with an arbitration proceeding.WE WILL NOT in any like or relatedmanner interferewith the efforts of said Union to bargain collectively onbehalfoftheemployeescoveredbyourcollective-bargaining agreement. 378WE WILL bargain collectively with the aforesaidUnion by furnishing it, upon request, with the materialrequested by the Union with respect to jobs 715-05,815, and 1305, to the extent that such information wasnot heretofore supplied.The appropriate units are.All hourly rated factory employees employed by ZenithRadioCorporation,ZenithSalesCorporation,respectively,and all hourly rated employees of theservicedepartment and warehouse of Zenith RadioDistributingCorporation, excluding, in each case, allofficeand clerical employees, electricians, operatingengineers,office janitors, toolroom and model shopemployees, guards and supervisors as defined in theAct.DECISIONS OF NATIONAL LABOR RELATIONS BOARDDatedByDatedByZENITHSALESCORPORATION(Employer)(Representative)(Title)ZENITH RADIO ANDDISTRIBUTINGCORPORATION(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 881 U.S.Courthouse and Federal Building, 219 South DearbornStreet, Chicago, Illinois, 60604 Telephone 828-7570ZENITH RADIOCORPORATION(Employer)DatedBy(Representative)(Title)